REQUESTED BY: Dear Senator Beutler:
This is in reply to your inquiry concerning the proposed amendment to LB 207, which would require that disputes between suppliers and purchasers of electrical services be subject to compulsory arbitration, and that appeals of the decision of the Arbitration Board be de novo on the record direct to the Supreme Court. Your principal concern seems to be whether or not the method of selection of the Arbitration Board, of the rules of evidence to be followed by the board, and the method of appeal, satisfy the due process and equal protection requirements of the fourteenth amendment of the Constitution.
At least, insofar as the method of appeal is concerned, we call to your attention that part of Article V, section 2 of the Constitution which provides:
   ". . . The Supreme Court shall have . . . such appellate jurisdiction as may be provided by law. . . ."
In our opinion, this provision of the Constitution gives the Legislature sufficient latitude to authorize the decision of the Arbitration Board to be appealed directly to the Supreme Court.
With regard to the matter of the Arbitration Board, and its proposed operation, we have been unable to find any authority which would suggest that the proposed creation and jurisdiction of the Arbitration Board would not satisfy the due process and equal protection provisions of the Constitution.